Citation Nr: 0200562	
Decision Date: 01/15/02    Archive Date: 01/25/02

DOCKET NO.  95-35 994 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to an increased disability rating for the 
residuals of a left knee injury, currently rated as 20 
percent disabling.

2.  Entitlement to disability rating greater than 10 percent 
for degenerative joint disease of the left knee, on appeal 
from the initial grant of service connection.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran served on active duty from September 1972 to 
August 1985.

This appeal arises from a rating decision of July 1993 from 
the Newark, New Jersey, Regional Office (RO).  The case was 
certified to the Board from the Washington, District of 
Columbia, RO.

The veteran presented testimony before the undersigned member 
of the Board of Veterans' Appeals (Board) in October 2000.  A 
transcript of the hearing is of record.  

A March 2001 decision of the Board denied entitlement to an 
increased disability rating for sinusitis and rhinitis.  In 
addition, the Board remanded the issues of entitlement to 
increased disability ratings for residuals of a left knee 
injury and for degenerative joint disease of the left knee.  
The case has been returned to the Board for continuation of 
appellate review.  


REMAND

The United States Court of Appeals for Veterans Claims 
(Court) held in DeLuca v. Brown, 8 Vet. App. 202 (1995), that 
the provisions of the Rating Schedule do not subsume 
38 C.F.R. § 4.40, and that 38 C.F.R. § 4.14 (avoidance of 
pyramiding) does not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including during flare-ups.  

In addition, the Court stressed that, because disability of 
the musculoskeletal system is primarily the inability, due to 
damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance, it is essential 
that the examination on which ratings are based adequately 
portray the anatomical damage and the functional loss with 
respect to all these elements.  See 38 C.F.R. §§ 4.40, 4.45.  
Further, in Hicks v. Brown, 8 Vet. App. 417 (1995), the Court 
held that, with any form of arthritis, the provisions of 
38 C.F.R. § 4.59, as they pertain to painful motion, must 
also be specifically addressed by the examiner.  

The Board's March 2001 remand directed the RO to schedule an 
orthopedic examination to provide an assessment of functional 
impairment due to pain on motion and use of the veteran's 
left knee.  The report of a VA orthopedic examination of July 
2001 contains the assessment that the veteran had pain on use 
of the left knee, and that his incapacitation might increase 
at times with exacerbation of symptoms.  Although the 
examiner did comment as to the impact of pain on use of the 
left knee, he did not mention whether pain on use or during 
flare-ups might produce additional range of motion loss, and 
if so, the extent thereof.  Further, the examiner did not 
discuss the impact, if any, on left knee function produced by 
factors other than pain.  In particular, the examiner did not 
specify whether the left knee exhibited weakened movement, 
excess fatigability, or incoordination, and if so, whether 
any weakened movement, excess fatigability, or incoordination 
produced additional impairment of left knee function.  The 
case must be returned to the RO for further examination of 
the veteran to adequately address all potential 
manifestations affecting functional loss of the left knee.   

The Board's March 2001 remand noted that the veteran's 
disagreement was with the initial rating assigned for left 
knee disability.  Accordingly, this raised the possible 
applicability of staged ratings.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  Also, the Board pointed out that the 
veteran had raised the issue of an extraschedular evaluation 
for left knee disabilities at his personal hearing before the 
undersigned Board Member.  The Board directed the RO to 
consider whether staged ratings were potentially applicable 
and whether an extraschedular rating was appropriate.  The 
August 2001 supplemental statement of the case does not 
address either staged ratings or extraschedular 
consideration, and the case must be returned to the RO to 
address these matters.

The Court of Appeals for Veterans Claims (Court) has held 
that a Board (or Court) remand confers on the veteran, as a 
matter of law, the right to compliance with the remand 
orders, that the Board remand imposes a concomitant duty to 
ensure compliance with the terms of the remand on the VA, and 
that, moreover, where remand orders of the Board (or Court) 
are not complied with, "the Board itself errs in failing to 
insure compliance."  Stegall v. West, 11 Vet. App. 268 
(1998).  While the Board regrets the further delay in final 
adjudication imposed by this remand action, the record as 
currently constituted cannot be the basis of a fair 
determination.  

Under the circumstances, the case is REMANDED for the 
following actions:

1.  The RO should request that the 
veteran be scheduled for another VA 
orthopedic examination of the left knee.  
All appropriate tests and studies should 
be conducted.  The examiner should be 
requested to fully describe the symptoms 
of the veteran's left knee disability.  
The examiner should also conduct range of 
motion testing of the left knee including 
an assessment of impairment caused by 
pain on motion and use.  The examiner 
should also provide the normal range of 
motion values.  The examiner should also 
assess the stability of the knee.  

In particular, the examiner should 
comment on any functional loss due to 
weakened movement, excess fatigability, 
incoordination, or pain on use, and 
should state whether any pain claimed by 
the appellant is supported by adequate 
pathology, e.g., muscle spasm, and is 
evidenced by his visible behavior, e.g., 
facial expression or wincing, on pressure 
or manipulation.  The examiner's inquiry 
in this regard should not be limited to 
muscles or nerves, but should include all 
structures pertinent to movement of the 
joint.  It is important for the 
examiner's report to include a 
description of the above factors that 
pertain to functional loss due to 
degenerative joint disease of the left 
knee that develops on use.  In addition, 
the examiner should express an opinion as 
to whether pain or other manifestations 
occurring during flare-ups or with 
repeated use could significantly limit 
functional ability of the affected part.  
The examiner should portray the degree of 
any additional range of motion loss due 
to pain on use or during flare-ups.  

The examiner should present all findings, 
and the reasons and bases therefor, in a 
clear, comprehensive, and legible manner 
on the examination report.  The claims 
folder and a copy of this remand should 
be made available to the examiner for 
review prior to evaluation of the 
veteran.

2.  If the veteran fails to report to any 
scheduled examination, the RO should 
obtain and associate with the record any 
notice(s) of the examination sent to the 
veteran.  Such notice(s) should contain a 
mailing address and should advise of the 
date and time of the examination.

3.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with the 
remand.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
accomplished.

4.  Following completion of the above, 
the RO should review the veteran's claims 
and determine whether increased 
disability ratings for the residuals of a 
left knee injury and degenerative joint 
disease of the left knee can be granted.  
With respect to degenerative joint 
disease of the left knee, the RO should 
give particular consideration to the 
provisions of 38 C.F.R. §§ 4.40, 4.45 and 
4.59.  With respect to residuals of a 
left knee injury and degenerative joint 
disease of the left knee, the RO should 
consider whether staged ratings are 
potentially applicable and whether an 
extraschedular rating is appropriate.  
The RO should conduct any additional 
evidentiary development and/or comply 
with any additional procedures under the 
Veterans Claims Assistance Act of 2000 
that may be deemed necessary.  The case 
should then be returned to the Board for 
further consideration, as appropriate.

The Board intimates no opinion as to the outcome of this 
case.  The veteran need take no action until so informed.  
The purposes of this REMAND are to obtain additional evidence 
and to ensure compliance with due process considerations.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



